309 S.W.3d 345 (2010)
George MYERS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92779.
Missouri Court of Appeals, Eastern District, Division Two.
February 23, 2010.
Application for Transfer to Supreme Court Denied April 19, 2010.
Application for Transfer to Denied May 25, 2010.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 248 S.W.3d 19.

ORDER
PER CURIAM.
George Myers (Movant) appeals from the judgment of the Circuit Court of Perry County denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying, without an evidentiary hearing, his claims of ineffective assistance of trial and appellate counsel and his claim that newly discovered evidence would have established his actual innocence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).